Dissenting Opinion by
Mr. Justice Mestbezat :
The majority opinion rules the case against the defendant solely on the ground that, as a matter of law, the defendant company’s negligence was not the proximate cause of his injuries. I agree with the learned *417court below that, under the facts fonnd by the jury, this position is untenable. The legal principle applicable to the facts of this phase of the present case is -well settled and is thus stated in Shearman & Redfield on Negligence, 3d Ed., p. 10: “Negligence, however, may be the proximate cause of an injury of which it is not the sole or immediate cause. If the defendant’s negligence concurred with some other event (other than the plaintiff’s fault) to produce the plaintiff’s injury, so that it clearly appears that but for such negligence the injury would not have happened, and both circumstances are closely connected with the injury in the order of events, the defendant is responsible even though his negligent act was not the nearest cause in the order of time.” In 1 Thompson on Negligence (2d Ed.), p. 55, Sec. 52, the same doctrine is announced in the following language: “Whoever does a wrongful act is answerable for all the consequences that may ensue in the ordinary and natural course of events, though such consequences be immediately brought about by intervening causes, if such intervening causes, were set in motion by the original wrongdoer.” These excerpts from the text books have been quoted and approved time and again in the decisions of this court, the most recent of which are Cameron v. Citizens Traction Co., 216 Pa. 191, and Loughlin v. Pennsylvania R. R. Co., 240 Pa. 174, where it was held that the question of the proximate cause of the injury was for the jury. I would affirm the judgment on the opinion of the learned court below refusing defendant’s motion for judgment non obstante veredicto.